The humanitarian situation in Gaza
The next item is the statement of the Council and the Commission on the humanitarian situation in Gaza.
Mr President, Madam Commissioner, ladies and gentlemen, the short-term regional and international outlook before us presents a window of opportunity for a peaceful dynamic for resolving the Israeli-Palestinian conflict and setting up a Palestinian State, an opportunity which the international community cannot miss.
We are at a crucial moment which could enable us to make significant advances in the Middle East peace process. The bilateral political dialogue under way between Prime Minister Olmert and President Abbas and the recent setting up of the negotiating teams on both sides are courageous and encouraging steps which we approve of and support and which we hope might enable tangible results to be brought to the international meeting in the autumn, a meeting instigated by the United States of America.
We hope that the current dynamic, which also notably includes participation by Arab countries, will make it possible to move towards the setting up of a viable, democratic, independent Palestinian State, to coexist alongside Israel in peace and security.
The European Union, both within as well as outside the Quartet, has shown itself to be a trusted impartial partner committed to the success of the dialogue between the parties. Thus we remain committed to the political process, the mission to create the bases for a Palestinian State and to supporting the economic development of the Palestinian territories.
The meetings of the Quartet and the ministerial Ad Hoc Liaison Committee in New York on 23 and 24 September respectively, once again emphasised the international community's support for the diplomatic efforts under way. In the Quartet meeting's final communication, the European Union and its partners in the Quartet expressed their concern over conditions in Gaza and stressed the importance of continued humanitarian and emergency assistance, and also regarding the provision of essential services for the Palestinian people.
Moreover the Quartet's representative, Tony Blair, warned of the urgent need to develop the Palestinian economy and the respective institutions, as prerequisites for the appropriate functioning of the future Palestinian State. It was stressed that it was important for the Quartet's representative to draw up a multi-year agenda for economic and institutional development of the Palestinian territories. That concern, as well as the need to mobilise financial and technical assistance from the international community for those projects, was also stressed by the international donor nations meeting at ministerial level within the meeting of the Ad Hoc Liaison Committee.
Various international reports mention the deterioration in humanitarian conditions for the population in those territories; a situation which nurtures poverty and violence, promotes radicalism and extremism - a cycle which urgently needs to be broken. The Israeli decision of 19 September to declare Gaza a hostile territory and the possibility envisaged of broadening the scope of sanctions imposed on Gaza would, if applied, potentially exacerbate the current situation. Although the European Union recognises Israel's legitimate right to defend itself, it also underscores the need for the Israeli authorities to carefully weigh the implications and consequences of its decisions on the life of the people of Gaza.
The European Union has consistently reaffirmed its full commitment to continuing humanitarian assistance to Gaza. The Union is the major donor. In 2006 the total amount of Union assistance from the Commission and the Member States was EUR 688 million. In 2007 the Commission allocated more than EUR 425 million, divided between humanitarian assistance and social assistance, strategic support for the setting up of the State and advice on economic reforms. The Temporary International Mechanism, extended for three more months until the end of the year, was one of the means favoured for channelling donor assistance in view of the complex situation in that area. Furthermore, the Commission is intending to restructure assistance to the Abbas/Fayad Government in order to make it more efficient and productive.
We do, however, think that the European Union should not bear that financial burden alone and that it would therefore be desirable for other partners, in particular the Arab States, to make a contribution to this effort and to bear some of the cost of building the Palestinian State. The EU stressed the importance of reopening entry and exit points in Gaza, with a view to securing the movement of people and goods in accordance with the agreement on access and movement.
European support also envisages assistance to the private sector, the motor for economic development in the long term, in particular by granting support to the Palestinian Government to settle its debts with the private sector. These are short-term solutions which must not lose sight of the long-term objective of economic development of the Palestinian economy and finances. In fact, the long-term outlook should be evaluated in order to move progressively from the current phase of emergency assistance to a phase of assistance for economic development - that is, a transition from hate to trade.
Member of the Commission. - Mr President, two weeks ago I was in New York where there were many meetings of the international community on the question of Palestine. There was an important meeting of the Quartet, of which I am a permanent member as part of the EU delegation, and an Ad Hoc Liaison Committee meeting of the major donors to the Palestinians, in preparation for a pledging conference that will probably take place at the end of December, after the international meeting that is now being prepared.
The main conclusion for all of us, as the President-in-Office has already said, is that there is indeed a crucial opportunity for regional and international partners effectively to support the peace process. I must say that, knowing how difficult this is, I am at least cautiously optimistic about the prospects of a serious and substantive meeting being hosted by the US this November. I wish to thank those who have mentioned the contributions we have made, but let me also say that I have spoken out very clearly to our Arab partners, because it is those partners that have not yet contributed in the same way as we have. I have called on them emphatically to do the same for their Arab friends. We also stand ready to play our part in the future, and indeed we hope that this international meeting on the Middle East will be a next step towards having more ongoing, positive talks and hopefully, at the right moment, a Palestinian state living side-by-side with Israel within secure borders.
I am well aware, of course, that the delivery of humanitarian aid to the Gaza Strip has become much more difficult. For instance, two projects in the sector of water and sanitation, financed by the Commission's humanitarian office, have had to be suspended. The partners implementing those operations did not succeed in importing the necessary materials, because the importing of items such as spare parts for hospitals and water pumps has been banned.
The European Commission has not been idle in responding to this situation. On the contrary, humanitarian and emergency aid to the occupied Palestinian territory, including Gaza, has reached unprecedented levels. We also continue our support for the precious work of UNRWA in Gaza. Commissioner Michel has recently deployed new support through the World Food Programme in order to respond to the basic needs of the most vulnerable Palestinians. Our direct emergency support to low income and social hardship cases continues through the payment of social allowances. In September we disbursed allowances to 35 000 poor families in the West Bank and Gaza. This demonstrates the added value of the temporary international mechanism, which is able to operate efficiently throughout the occupied Palestinian territory. By September our fuel provision to the Gaza Strip had surpassed 90 million litres. That fuel provides 25%, or one quarter, of the electricity needs of the local population.
For those reasons, I requested the Quartet, at the latest meeting in New York, to extend this financial mechanism until December. Also in New York, at several meetings and with different interlocutors, I yet again pleaded on several occasions for progress on the access and movement agenda. We are very happy that Tony Blair is awarding close attention to this, as he wants there to be an economic possibility of development. This, of course, is not possible without freedom of movement and access, notwithstanding the justified security concerns of the Israeli Government. I believe that much more could and should be done, but that will require more political will than we have witnessed so far.
I also agree with Parliament that the closure of the Gaza crossings has dire implications for the livelihood of an already impoverished population, as well as for the required humanitarian response. The Karni crossing point has been closed for almost four months now, so our aid has to pass through Karem Shalom and Sufa. We only see this as a temporary arrangement, firstly because the facilities at those crossings are inadequate and result in extra handling costs - up to 40% of the cost of aid supplies - and secondly because restrictions on the equipment we want to get into Gaza create problems for our project work.
Having said that, our actions must also take into account the illegal takeover of the Gaza Strip. Our policy is consistent with the Quartet's line and the position of the legitimate government of the Palestinian Authority, and we of course support President Mahmoud Abbas. On 23 September, we and other Quartet partners made our position quite clear. We expressed great concern over the continued closure of major crossing points. We agreed on the importance of continued emergency and humanitarian assistance without obstruction, and we called for the continued provision of essential services.
Allow me also to refer finally to the situation within the West Bank, which should not be forgotten. Despite recent announcements made by the Israeli authorities about the reduction of checkpoints, the reality on the ground is, unfortunately, quite different: things are getting worse. It is not only that the settlement policy and construction of the security barrier continue, but also that 48 new checkpoints have been installed, according to a recent report by OTCHA.
It is essential that we see progress in the access and movement agenda. Otherwise, the chances of a future sustainable Palestinian state are being undermined. Let me just add that already, with a view to the next Foreign Affairs Council, the preparations for the draft Council conclusions emphasise very clearly the dire situation in Gaza and underline the importance of uninterrupted emergency and humanitarian assistance without obstruction.
on behalf of the PPE-DE Group. - Mr President, once again we stand here and we repeat: the situation in Gaza is appalling. Once again we all agree: something must be done. Therefore, it is my honour, on behalf of the PPE-DE Group, to table this resolution, and I welcome Article 5 fully supporting the Maryland Convention. But, frankly speaking, can I be positive, knowing that we urged you, and I called on you in this place before summer started, to be ready for a humanitarian crisis operation and for contingency planning?
Many of you thought I was asking for foreign intervention. No! I simply knew that being ready for a humanitarian operation would help us to react in a fast manner when the inevitable situation comes. It is October, and we are not very much farther.
Of course people in Gaza deserve our help: our immediate, short-term quick fix. But for many years of our collaboration in the Middle East, we all know well that quick fixes do not count. What we really need here is to solve the causes of suffering of Palestinians.
Many here think - and I strongly disagree - that Israel is the only cause of suffering. I was in Gaza for the first time in 1990. I also saw Hodeida, Tanta, Benghazi, Ismailia, to name just a few other places in the Middle East which look very much the same: no occupation, no military intervention. Mismanagement, corruption, nepotism, police regimes - these are the Pudelskern. We have to name them; we have to focus on how we can help those who suffer from both.
We have to have patience to see the truth, to analyse properly and objectively, to design help, to prepare tailored projects, to invest money, to teach and to lead. And to be unforgiving. To be sharp, to be responsible.
In Gaza, Ottomans, the British, Egyptians, Israelis, Americans and Europeans are all part of the problem. But the main part is Palestinians themselves. We can only help them. They have to stop any use of threats, abuse, violence, terrorism and killing. They have to stop corruption. They have to stop nepotism and pashaliks.
(The President cut off the speaker)
on behalf of the PSE Group. - (NL) Mr President, since mid-July, when Hamas seized power in Gaza, one-and-a-half-million people have been confined to what the inhabitants themselves call a ghetto, a cattle farm. Even cancer patients are not allowed out of the region. Israel takes the view that they live in a hostile entity. The only things that come in are food, medicines and a few humanitarian goods - but people cannot live on just flour, lentils and medicines.
Israel's definition of humanitarian goods is absurdly restrictive. Components for medical devices cannot be imported, the water supply system cannot be repaired. There is a constant threat of Israel interrupting the energy supply. The economy of Gaza has collapsed, the people are unemployed and despondent, and there is no money left. Malnourishment is beginning to rear its head. The blockade breeds despondency, anger and hatred, not peace. Gaza is experiencing an unacceptable humanitarian crisis.
Calls for assistance are growing and, on top of this, the costs of assistance are rising as a result of the blockade. Thus, the Member States must provide more financial support to UNRRA and the other organisations on site. The European Commission has already taken that step, as have some Member States. The European Parliament, too, yesterday voted in favour of increasing assistance. My group urges the Council to support that decision.
Assistance alone is not enough, however. The Presidency has remained diffident, cautious, on the subject this evening - but the European Union can no longer take the moral responsibility for providing assistance, whilst refraining from taking political action against the blockade. On behalf of my group, I would therefore request that the Presidency, the Council and the European Commission call on Israel to end the blockade immediately. In Gaza the whole population is being punished - which is illegal under Article 33 of the Fourth Geneva Convention. Besides, this method does not befit Israel, and the European Union should be telling Israel this instead of remaining passive - precisely because it is an ally. This would give meaning to the Association Agreement with Israel, as only by taking action against the blockade will the EU do justice to the section on human rights.
on behalf of the ALDE Group. - Mr President, I speak not on behalf of my group, but as a Member who has seen things he did not wish to see.
I hope the Minister does not believe the sanctimonious claptrap he read this House. To suggest for one moment that the policies of this European Union are impartial is just ridiculous. Everyone knows that we pursue a policy of double standards. We expect and demand the Palestinians to obey every requirement. We merely request that the Israelis meet our wishes.
Those double standards reek. Commissioner, do you remember standing here just a few months ago, after the Palestinian delegation had returned from meeting Mr Haniyeh in Gaza, before the breakdown of the Palestinian Unity Government, saying to this House that you wanted to do everything you could to support that Government? Within a fortnight, of course, it had fallen! It had fallen partly because we had refused to talk to the elected representatives. We had refused to talk to Mr Haniyeh and, not surprisingly, having undermined the democratic forces, the forces of violence took over.
We never seem to learn the lessons of history. We have to stop ignoring the wishes of the Palestinian people. We have to start paying some respect to the forces of democracy, and we have to recognise that you cannot make peace without talking to your enemy.
(Applause).
The continuing refusal to deal with some of those elements in Hamas who want to take a step towards us just makes promotion of peace in the Middle East impossible to attain.
One question about the motion for a resolution before us: why are we even thinking about giving money to Gaza? What has it got to do with the European Union? Gaza is an Israeli prison camp! It is nothing to do with us. It is the Israelis who should be responsible for keeping one and a half million people alive. They are the ones who keep them in misery. It is not our responsibility to be providing our taxpayers' money to meet Israeli responsibilities.
Finally, again on this question of impartiality, we have heard within the last couple of weeks that the Israeli defence force has ordered the confiscation of more Palestinian land to build the roads to enable the building of the E1 settlement - the further expansion of Jewish settlements in East Jerusalem - against every commitment we have requested the Israelis to make, and against every hope there could be for a genuine outcome from the forthcoming peace talks.
As the Palestinians see all hopes of a viable, independent Palestinian state disappearing before their eyes, what is the European Union going to do about it? You know very well that it is going to do nothing except mouth a few words and take no tangible action!
on behalf of the UEN Group. - (PL) Mr President, I was a member of the five-man delegation from the European Parliament which spent a couple of important days in the Palestinian Autonomous Area. I can categorically state that our mission was humanitarian in nature, not political. I am saying this because I would not like our debate to turn into a very political debate, where the European Parliament takes the role of a prosecutor acting against someone. I would like us to stand above political divisions and consider how we can help civil Palestine.
Let us, however, make it clear that it appears that raising the standard of living in the Gaza Strip, normal functioning of hospitals and schools, full access to drinking water, food and electricity, the potential to work normally in agriculture are more likely to cause a fall in tension in Palestinian-Israeli relations and to ensure a weakening of the potential for enmity, where Jewish settlers, Israeli settlers and the State of Israel as such are concerned.
A few months ago I spoke in this House about the controversial texts delivered in some Palestinian schools, in Palestinian textbooks, but now we have moved from one extreme to another. We cannot criticise certain aspects of Palestinian schooling any longer, as that system of schooling has effectively died.
But this coin has another side to it, an intra-Palestinian aspect. The political stalemate between Hamas and Fatah and the President Abu Mazen camp continues. This impasse makes it difficult for Palestinian institutions to function, and thus hurts Palestinians who live there, and is certainly not Israel's fault. We speak a lot about lasting peace between the State of Israel and the Palestinians, but that is a bit like talking about a house and starting with the roof. We should always talk from the foundations up, and the foundations in this case are an improvement in the functioning of Palestinian power structures, public institutions and humanitarian assistance for the people of Palestine.
on behalf of the Verts/ALE Group. - (DA) Mr President, the visit to the West Bank and Gaza a couple of weeks ago that has been mentioned was a shock - even for those of us who have been there many times. Israel's closure of the borders and the countless roadblocks make it impossible to develop a healthy economy, and for the EU's rules on humanitarian assistance to be followed. The Council and the Commission should intervene immediately to help the Palestinian economy back on its feet. Let me make myself clear: without such intervention a peace conference cannot succeed. As has been said repeatedly, the economic dimension is inseparable from the political. In other words, Israel's occupation must be brought to an end or there will never be peace. Besides the economic exhaustion, radicalisation of Palestinians is currently taking place. It is growing among the poor - of whom there are more and more as a result of Israel's blockade - and among the young. Older generations of Palestinians have warned repeatedly that the young people growing up today have never lived side by side with Israelis, and that their only experience of them is ugly walls, military invasions and teenage soldiers humiliating their fathers. This is not the way to create peace, only implacable enemies.
Nor is there any confidence in the EU, which disregarded the democratic elections in the Palestinian territories and, by isolating Hamas, has demonstrated both diplomatic incompetence and, once again, double standards. Unless all Palestinians are represented in the ongoing negotiations there will be no peace, as anyone involved with the issue is well aware. As Mr Davies and others have mentioned, all hope of peace will shatter if, as has been reported, the Government of Israel means to expropriate E1. Both the USA and the EU have said in no uncertain terms that this must not happen. The question that Council and Commission should answer now is what action is planned to prevent this expropriation of Palestinian East Jerusalem.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, one minute is nothing. Mr Lobo Antunes spoke of courageous gestures and steps: the courageous step Mr Olmert ought to take is to close all new settlements, to free thousands of Palestinians, to stop the military incursions in the West Bank, to remove the checkpoints and to reverse the blockade of Gaza! He should come to the negotiations with concrete steps; instead, yesterday we saw new seizures of land inside Jerusalem.
Our courageous step, here in the European Union, ought to be to reject any form of collective punishment imposed by the Israeli Government on the civilian population. Our plans in Gaza are blocked because there is no cement, there are no pipes, costs have quadrupled and UNRWA continues to instigate emergency measures.
In the resolution that we will adopt tomorrow we are calling for the lifting of the blockade of Gaza and free movement of people and goods everywhere, but we are aware that the Palestinian issue is not a humanitarian one. Our responsibility is political: it is the responsibility to put an end to the military occupation and to call for two peoples and two states, able to coexist in mutual safety.
on behalf of the IND/DEM Group. - (NL) Mr President, at the end of last week a delegation from our Parliament debated the grave situation in the Middle East with our US counterparts as part of the Transatlantic Legislators' Dialogue (TLD). During this, the US peace negotiator Dennis Ross gave us the very practical advice to offer the Palestinian population assistance with its precarious existence. A network of reliable, politically independent NGOs is needed.
Council and Commission: to what extent do you envisage real possibilities for both the West Bank and Gaza? I now take the view that the behaviour of Hamas lies behind the present internal and external crisis situation in Gaza. It unfailingly delegitimises the State of Israel and legitimises violence against Israelis and Palestinian 'dissidents'.
Mr President, the recent brutal murder of the Palestinian Christian Rami Ayyad, who was only thirty years old, underlines the perilous position of this minority in Gaza. I expect of the Council and the Commission that they devote attention and provide support to the Christian minority in all the Palestinian territories.
Mr President, Mr Davies asked, earlier on, what role the European Union had in the Middle East. Of course, I know it was a rhetorical question, because he is very committed to a solution, but it is a fact that the European Union has a direct interest in the outcome of the Middle East peace process.
I speak from a constituency in Yorkshire from which the four bombers who attacked London several months ago came. They were motivated by what was happening in the Middle East. The bombers in Madrid also. So the security of Europe is directly connected to the Middle East.
I believe that we also have historic and humanitarian commitments to a peaceful outcome. After all, the process of peace has been slow and patchy, and has resulted in numerous initiatives, numerous intergovernmental conferences - Madrid, Oslo and so on. We have got to the point now, in October 2007, where there is almost a desperation to try and find some solution.
So I believe that it is now time for some fairly radical new thinking. One of the propositions I would make is that the recent talks between Mr Olmert and Mr Mahmoud Abbas about - in effect - a final status solution, should reflect the negotiations that Mr Olmert himself, a young parliamentarian, had in 1987, where he and the PLO negotiated privately actually to talk about the capital of the Palestinian state in East Jerusalem, about the borders of 1967, and about some settlers returning. In other words, he got there in 1987, and maybe now the time will come, this autumn, when these two leaders, encouraged by the international community, will come together radically to shape the future for a peaceful, two-state solution to the Middle East peace process.
Mr Triantaphyllides and his delegation, who went to Palestine the other day, came back with two fundamental conclusions. Let us focus on the humanitarian situation in Palestine, but let us also think about the role that elected parliamentarians there and elsewhere can play in this process. We should not be forgotten.
(FR) Mr President, while preparing this resolution, we said to ourselves 'no politics, just humanitarianism'. It is intolerable that today, in an immense open-air ghetto, a people is slowly dying, hounded by the cameras of the whole world, a people bled dry, without the right to develop, to move freely or to educate its children, but a people for whose survival we pay a high price and who most of all must not die on us, because that would taint us and our democracies could not cope with it.
This year the European Union will have paid more than EUR 300 million to prevent this crisis. It is too little for the Palestinians to be able to live, but it is ten times, a hundred times too much, because if all the international obligations, the fourth Geneva Convention and human rights were being respected, it would not be necessary.
Shame on the ghetto! Shame on us Europeans! We were able to supply Berlin when the people there were under siege! Shame on us who welcomed the fall of the wall in Germany with tears of joy, but who are now prisoners and accomplices of other walls and other ghettos! Stop the closure!
But today, humanitarianism cannot let politics be forgotten. On 24 September the Israeli government issued an order for the confiscation of 1 100 dunums of land in four Arab villages between Jerusalem and Jericho, to build a road that will cut the West Bank definitively in two. It is an old Israeli plan from 2004 that Europe and even the United States have always rejected. Today, on the eve of the international meeting in Washington, it is a real time bomb. With Gaza trapped and the West Bank cut in two, how can we still dream of two states living together peacefully.
On 8 February 2005 at Sharm el Sheikh, Sharon declared: 'We have an opportunity to start on a new path. For the first time in a long time, there exists in our region hope for a better future for our children and grandchildren.' It is an extremely fragile opportunity that the extremists want to shatter. If this road, and many others, see the light of day, the extremists will have won. Architects and geographers are now using more perverse weapons than bombs. They are encircling Palestine with walls and roads that are pulverising any dream of a viable state.
(Applause)
Mr President, there is nothing more demoralising than life lived in poverty, life without any prospects and life marred by a conflict. As a humanitarian catastrophe haunts the people of Gaza, it is clear that the only objective Israeli and Palestinian leaders are securing is the transmission of pain, poverty, misery and hatred to a new generation of young Palestinians.
As a direct result of the Israeli blockade on the movement of people and goods, children do not even have basic educational facilities. Everyone is denied the basic utilities that all of us in this House take for granted. Livelihoods are destroyed, as fishermen, farmers and others cannot trade. Individuals suffer needless pain and death owing to limited medical services and treatment. All of this is set against a background of violence and oppression.
NGOs estimate that there are nearly 2 000 newly severely disabled people in Gaza. They are mainly young people, who are shot at by tanks or snipers, often resulting in loss of limbs, brain damage or spinal cord injuries - but organisations working to support disabled people are being hampered by the Israeli blockade and are unable to obtain the specialist supplies that they require! Israeli must fulfil its international obligations, such as the Geneva Convention, to guarantee the flow of humanitarian assistance, humanitarian aid and essential services, and to open up the borders.
The Council and the Commission must keep up the pressure, but they must talk to all sides. That is the only way we will find a solution. It is pointless saying we will not talk to one side. We have got to find a solution by talking to everyone. If nothing is done, people will continue to die needlessly. 1.3 million people in Gaza will continue to be stripped of their dignity and the transmission of pain, poverty, misery and hatred to a new generation of Palestinians will only continue.
(FR) Mr President, at a time when the crossing points into the Gaza Strip are closed and are controlled by the Israeli army, at a time when murderous incursions are being conducted there on a daily basis, at a time when the number of settlers in the occupied territories is continuing to grow, at a time when, in violation of international law, the construction of the wall and security surveillance are continuing, within these very walls, in the European Parliament, there are still people who would deny Israel's status as an occupying power. It is shocking!
Israel is an occupying power, and as such has obligations under the Geneva Conventions and, in particular, must not use collective punishment under any circumstances. We would be well advised to ensure that Israel meets its obligations instead of sending disastrous signals, as we did for example by suspending funding for the fuel supply for the power station in Gaza. The crocodile tears we have shed over the divisions between Palestinians are really inappropriate after the European Union was incapable of supporting Mahmoud Abbas' efforts to co-opt the pragmatic wing of Hamas.
Can you imagine anything worse? Playing Ramallah off against Gaza? Deciding who are the good Palestinians and helping them to get rid of the bad? Who can believe in a lasting solution if the political and territorial unity of Palestine is not guaranteed? Who can believe that peace for the Israelis and Palestinians will be built through a policy that in fact leads to the radicalisation of the people of Israel and of Palestine?
The humanitarian situation in Gaza breaches all the standards of human dignity. The lifting of the blockade of the Gaza Strip needs to be secured as quickly as possible. Due pressure needs to be exerted on Israel. This question cannot remain a taboo anymore and I am asking you, the Council and the Commission, what measures you intend to take in order to encourage the lifting of the blockade and to force Israel to comply with its obligations and commitments. I am asking you what you intend to do to make Israel give up its plans to cut the West Bank in two by linking Jericho with East Jerusalem, a month before the international conference.
(Applause)
(EL) Madam President, developments in Palestine are moving exceptionally swiftly and leave us scarcely any time to react. Thus we are now discussing the humanitarian situation in Gaza, whereas the Israeli authorities have unilaterally decided to expropriate thousands of hectares of Arab land in order to proceed with plan Ε1, the construction of a road that will in practical terms cut the West Bank in two.
You know that the international community has opposed this plan. I believe that it would be useful for Parliament to take a stand on this issue. Political developments behind the scenes, however, have not permitted this. The result is simple: once again we remain observers while the situation in Palestine gets ever worse; every day the Palestinians' negotiating position weakens and doubt is cast on any existing prospects for success at the imminent international conference on the Palestinian issue in November.
Mr President, last night I was privileged to attend the inauguration of the Brussels offices of the European Friends of Israel, which starts from the premise that we should support the democratic State of Israel's right to exist and prosper. In contrast, Hamas is committed, under its 1988 charter, to Israel's destruction and remains a terrorist organisation banned by the EU.
It is no surprise to me that this resolution seeks to heap much of the blame for the current situation in Gaza on Israel. Clearly, Israel's unilateral withdrawal from Gaza as a bona fide gesture of land for peace is of very little significance to Israel's critics.
The resolution refers to a humanitarian crisis in Gaza without exploring the reasons why. The appeal of Hamas to Palestinian voters was that it provided many of the social services that were neglected by the corrupt Fatah Administration. Yet the same schools are now devoid of children, who are too scared to leave their homes. The hospitals are treating those injured in the daily violence that has characterised the Hamas violent takeover of Gaza and the defeat of secular Fatah.
Prominent Gazan Christian, Rami Ayyad, was murdered last Saturday, and on Sunday, eight mortars and a Katyusha rocket were fired by Hamas at Israel indiscriminately. Bizarrely, Hamas has even been shelling the border crossing at Khani.
The resolution also calls on Israel to take steps to ensure the free passage of humanitarian supplies and essential utilities. In fact, Israel has not stopped the movement of such goods as food, electricity or water into Gaza and is actually acting with restraint and moderation, even though Hamas has been attacking Israel militarily.
I appreciate that Israel has come to expect a steady stream of invective from this House, but Israel should know that it does have some friends here, and throughout Europe, who are committed to peace and security in the region. That will never happen while the agenda of Hamas is so readily indulged by so many in this House.
Mr President, a humanitarian crisis requires a humanitarian response, and our first priority tonight should be to deal with medical supplies and school books being held up on one side of the border, while students and ill people wait on the other. International humanitarian law does give the European Union a direct obligation to act and, four months after Gaza was cut off, our direct commitment to the border assistance mission is a commitment that we are failing to meet.
I thank the Commissioner for the cautious optimism she expressed tonight on the revival of the peace process and on the operation of the temporary international mechanism. We of course urge her to do whatever more she can. I agree with Mr Tannock that we should condemn rocket and mortar attacks by Palestinian militants, but his complaints would be much more credible if he also condemned the killing of civilians by the Israeli Defence Force in air missile attacks. I ask you Commissioner, and the Presidency-in-Office too, to make urgent representations condemning the seizure, as was reported this morning, of a further 3% of West Bank land between Jerusalem and Jericho as part of the E1 annexation plan.
(The President cut off the speaker)
(SK) In the light of the European Parliament resolution of 21 June on the MEDA programme and financial support to Palestine, the resolution of 12 July 2007 on the Middle East and the Quartet's statement of 23 September 2007, it is vital for the European Parliament to express a clear stance vis-à-vis the situation in Palestine. We must, however consider, the situation from at least two perspectives: the humanitarian and economic perspective, as well as the political and security one.
From the humanitarian and economic point of view, it is up to Europe, after having committed enormous financial resources to assist Palestine, to ensure the technical feasibility of delivering this assistance and humanitarian aid. It is unacceptable for Palestinian civilians to be denied access to medicines and for health care institutions, schools and private homes to be devastated. As it stands, access to proper drinking water and food is often denied as a result of the blockade on the movement of people and goods.
From the political and security perspective, it needs to be clearly stated that just as the international community recognises the Palestinians' right to autonomy, Palestine, including the governing Hamas movement, must also recognise the State of Israel. To date Hamas has not taken any action to distance itself from its own founding document, which includes destroying the State of Israel as one of its objectives. Therein lies the political problem, which has escalated into an armed conflict: terrorism on one side and tough defensive actions on the other.
Mr President, first of all, could I say that Mr Tannock is doing Israel a disservice by his unquestioning support for Israel's illegal activity against Palestinians, particularly in relation to Gaza. I support this resolution, including paragraph 5. The humanitarian crisis in Gaza is not new, nor has it been unforeseen. Those of us who have visited the area regularly over the years have consistently warned against the Israeli actions, which were driving the population to despair. The economy is now in free fall. Social services have virtually collapsed. Malnutrition and chronic diseases are rife, and medicines are not available. Gaza is now entirely dependent on outside aid, which is being blocked by Israeli embargoes. It is a prison tightly controlled by Israel, and we cannot allow the well-being of the people of Gaza to be held hostage to the political manoeuvrings that are under way. Hopefully, these manoeuvrings will lead to peace talks.
I condemn the unilateral Israeli decision to seize land from four Arab villages, which cuts East Jerusalem off from the West Bank. I regret the fact that neither the Council nor the Commission have made reference to this, and I would be surprised if they did not know about it. We know about it in this House, and it is public knowledge. This action by Israel is totally in breach of the Road Map, and it is in breach of the agreement that the 1967 borders will not change without a joint agreement between Israelis and Palestinians.
(PL) Mr President, hopefully we might expect that with time the conflict will sort itself out. That is the hollowest hope there could be. New generations are growing up, and the conflict goes on and is even getting worse. You would think that two nations that are quite close to each other, the Hebrews and the Arabs, could cohabit, but not under the conditions of a hierarchical system. Every dependence of one upon the other, inequality, and above all the lack of a sovereign state structure for the Arabs, will be constant sources of negative emotions, convictions and retaliation.
If the State of Israel cannot entertain a territorial division, I find it difficult to foresee peace in this area, I am afraid. Just as the Jews have a right to their country, their state, in the same way the Arabs, the Palestinians, have a right too. Historically, before World War II, Palestine existed, and as we are seeing, it is not easy to erase it from the Arab memory.
Every day the situation is deteriorating for the people in Gaza to such an extent that explosions of built-up aggression are inevitable, and all we can do is look on in embarrassment and sadness. The most we can do, for our part - besides trying to calm impulses towards mutual destruction and besides attempts at mediation - is to extend humanitarian assistance to people to enable them to live in as decent sanitary conditions as possible, to have something to eat and somewhere to go to school. But I emphasise that this is only a substitute for a solution, a solution towards which, we are ashamed to admit, we are not able to lead.
Experience gained in central and eastern Europe in the nineteenth century and the twentieth century horrors of Europe and Africa: these clearly demonstrate the power of a people's striving for independence. This striving is what we are dealing with there too.
(FR) Mr President, ladies and gentlemen, of course the European Union must do everything it can to release the stranglehold on the population of Gaza in an unprecedented humanitarian crisis.
Personally, I would like to point out that the Israeli government's designation of Gaza as a hostile entity has a number of dramatic consequences. Israel can conduct much larger-scale operations in this area than in the past. The Israeli electricity company can reduce the supply of electricity to Gaza's 1.5 million Palestinians to a bare minimum, and the company Mekorot will ration the water it distributes, leaving it to Hamas to distribute it to the districts.
This Israeli strategy, clearly aimed at causing a popular uprising against the leaders of Hamas, is unacceptable and can only lead to a fresh escalation of violence. Not to mention the new settlements that will turn Palestine into another Bantustan.
Personally, as a member of the Quartet, I would like the European Union to obtain an assurance that the sole aim of the peace conference planned for November is not to provide the United States with a way out the stalemate it finds itself in in Iraq and Afghanistan, but that it is a real summit for peace, bringing together all the Arab players.
Mr President, civilians are the silent victims of any conflict and we have an obligation - indeed, a duty - to stand up and protect them, and to live up to the covenant of Noble Peace laureate Elie Wiesel 'never to be silent whenever and wherever human beings endure suffering and humiliation'.
I welcome, therefore, the initiative of this House to debate the situation in Gaza and also welcome the call in the resolution to call upon Israel to fulfil its obligations and guarantee the flow of humanitarian assistance to Gaza.
But today we also need to ask some other questions. We need to start by asking ourselves, why is it that every time there is a movement towards peace, the violence intensifies? Why it is that every time the voices of reason in Israel and the Palestinian territories seek a resolution, there are terrorist groups to take up arms against peace? Why is the fear of a two-state solution, of Israel and Palestine living side by side in peace, so dreaded by some that they prefer to inflict pain and suffering on their own people?
Let us not shrink from admitting that responsibility for the dire situation of the people living in Gaza also lies squarely with Hamas, who oppose a settlement, who call for the destruction of a legitimate member of the United Nations and who fear peace and promote violence.
In 2005, 400 rockets were fired into Israel from Gaza. In 2006, 1 726 rockets were fired. In 2007, it was close to a thousand rockets. Many have died, hundreds have been injured and thousands evacuated. They are also civilians: men, women and children.
On 26 September, 54 mortars were fired from Gaza on the Sufa crossing terminal. The next day, the crossing points to which the Commissioner was referring - Erez and Karem Shalom - were targeted. Indeed, they were targeted because Hamas believes that closing those points fulfils their goal of increasing the suffering, and of people siding with Hamas. That is the wrong strategy.
Let us acknowledge that there are forces of terror and forces of fear in Gaza who seek to profit from the suffering of their own people.
(PT) Jimmy Carter said in an interview this week that since President Clinton there have never been any good-faith talks on the subject of the Middle East under the patronage of the United States of America. Expectations are therefore running high for the international conference in November. It is expected that there will be some tangible development so that we can actually envisage a time-scale for resolution of the human drama and conflict.
The humanitarian situation in Gaza is currently deteriorating. Although a few months ago we had a real open prison which constantly closing in, that is becoming ever more apparent when every day we count the dead, the hunger, the fear, the power of weapons and their effect, on both sides of the walls, on civilians' lives. Humanitarian assistance is urgently required in the light of the Geneva Conventions and it is imperative that Israel should allow that assistance to be administered. The movement of persons and goods must become a reality, unless we are to see a real human tragedy in that coastal strip.
The major objectives which we should be launching at the next international conference are to put an end to the violence and to seek a solution based on the existing resolutions which will allow Palestinians and Israelis to live together in peace, before it is too late.
Mr President, 20 years ago there were three theatres of violent conflict which caused worldwide consternation: South Africa, Ireland and the Middle East. In the first two there has been reconciliation and political transformation. In the Middle East there has been no progress made. Arguably, the situation is worse.
The humanitarian catastrophe in Gaza obliges us to act, conscious that reconciliation and political transformation are possible, are necessary, are expedient. But, equally, it is clear that the Palestinians and the Israelis cannot resolve their differences by themselves. They both resort to violence, which perpetuates the impasse.
The humanitarian catastrophe in Gaza marks one of the lowest points in the 60 years of continuous conflict in the Middle East. We call for security for the State of Israel and we call for security for the state of Palestine. Today we have neither. A new way, a new method is required.
It is clear that the United States Administration has the responsibility and the ability to exercise decisive influence on Israel, for example calling on them to dismantle the blockade of Gaza.
Just as the European Union must exercise equal guidance to the Palestinians to desist from violence, so that both may achieve their objectives for secure statehood through the only available effective means, which are peaceful means.
As this resolution will be forwarded to the parliaments of Palestine, Israel, Egypt and the Euro-Mediterranean Assembly, a constructive contribution could well be for us to support and promote a parliamentary dialogue to replace the existing war of attrition, which must be brought to an end so that it no longer disfigures the Holy Land.
(FI) Mr President, Commissioner, there is human suffering in Gaza. The humanitarian crisis there has in the last few months indisputably grown into a catastrophe.
No longer is it a matter of just a shortage of basic food. The Palestinian economy has collapsed and it has become harder to conduct business. People's everyday lives have been shattered and the relief organisations cannot operate in the region. The people who live there are caught up in a blockade, and as the Commissioner said, on the West Bank the same problems loom.
The residents of Gaza are the victims of a failed policy by each of the parties in the crisis. It is one thing to speak about Hamas as the enemy and a terrorist organisation; it is quite another to declare the whole of Gaza enemy territory. It is one thing to speak about Israel as the enemy; it is quite another to refuse to cooperate with providers of basic services and international organisations. Although the parties in the crisis have reached deadlock, they both have responsibility for fundamental humanitarian rights.
The resolution by Parliament's groups is an exceptionally straightforward expression of opinion on the crisis in the Middle East. It is stripped of any ulterior political motive. All that is left is Europe's profound concern about the lives of the people in Gaza.
I would like to remind everyone that this is the self-same concern we expressed earlier on this year. We cannot take either side and we cannot point a finger. The suffering of innocent people makes the desire to excuse and seek justification for the Gaza situation irrelevant. We demand just one thing: that the parties in the crisis allow us to help and that they should help themselves in particular, because this is a human crisis on a huge scale.
Commissioner, I hope you will take this one demand by Europe regarding the situation in Gaza to the parties in the crisis, the Arab League and the Quartet.
Mr President, Madam Commissioner, ladies and gentlemen, I would like to thank you all for your comments and speeches, to which I listened carefully. We understand that continuous and sustained support for the economic development of the Palestinian territories is one of the bases for peace. There is a close link between security, political stability and the economy. Peace and security cannot therefore be achieved unless a solid and lasting economic foundation is laid together with a peace process, which needs to be a credible peace process.
All these initiatives reflect our commitment to assisting and helping to improve the living conditions of the Palestinian population in Transjordan and also in Gaza. These are tasks we wish to pursue and we are confident that the Conference of Donor Nations, scheduled for December in Paris, will provide an opportunity for the international community to express its support, in a practical way we hope, for the Palestinian Authority and the Palestine people in general. It is vital that the international community does not abandon the people of Gaza, so that their highly precarious humanitarian situation does not continue to be a political factor of instability, tension and dissent.
I would like to say that the European Union has a political strategy for the Middle East Peace process based on sound pillars and principles and that is why the European Union is a welcome partner in the political process. We also have a consistent aid policy for those who need it most in the Palestinian territories. The figures which I myself presented and to which the Commissioner referred are, I think, undoubtedly proof of that. I hope that all will follow the example of the European Union in this respect.
Member of the Commission. - Mr President, we all know that the situation in Gaza is dramatic. However, we also know that, even if we are donating a lot of humanitarian aid, in the end we also have to find a political solution. I said before, and the President-in-Office has mentioned now, that this international meeting is a very important occasion. We have all clearly stated that it cannot be just a photo opportunity. It has to be a substantive meeting, at which we hope the negotiations and personal talks between Prime Minister Olmert and President Abbas indeed materialise into an important initial document, not least on the very difficult issues, knowing that from then onwards working groups will have to take ideas further.
We all know that there are many possible alternative solutions on the table. At the same time, until now, there has for a very long time been no possibility of getting the two parties together at such an international gathering with the support of the European Union, with the support of the US, Russia and the United Nations, and also with the backing of the Arab League.
It is very important that this time the Americans too have said that they are also ready to invite the so-called 'follow-up group' of the Arab League, including Syria and Saudi Arabia. That shows there is a certain opening-up.
Having said that, we also know very clearly, and this was apparent from the second meeting we had, the Ad Hoc Liaison Committee meeting, that we cannot only have political negotiations. We also have to make a change on the ground. That is, indeed, essential. It is about promoting economic development, and this is part of Tony Blair's mandate, in which we also want to support him as much as we can because this is a possibility and an opportunity that we have to seize.
We of course know, as he does too - I have had lengthy discussions with him - that the pre-conditions for economic recovery, as the World Bank has also clearly mentioned, are an improvement in movement and access, promotion of the private sector in Gaza, which must remain part of the economy there, and of course also promoting things like good governance. What we want to do is create a viable Palestinian state for when things are, so to speak, ripe in the political sphere.
I agree that we cannot have a 'quick fix' but, at the same time, what we do need now is a negotiation process that will finally start, and quick-start projects. This is an area that we are already preparing, so that things are ready after the international meeting and maybe after or at the moment of the pledging conference. We are considering projects - which, by the way, have been selected and supported by us and also by Tony Blair - such as projects for refurbishing schools, through which people see something is being done on the ground.
There are also many other projects that we are studying at the moment, in trying to find the right answers, and for which, of course, we also need Israel's support.
It is also clear that Israel's security concerns have to be taken into account. But, at the end of the day, we have to find a political solution, and it is President Abbas who is the elected President of all Palestinians. Therefore, we now have to give him credit and work with him and support him.
I want to thank you also for having very generously given the Commission the possibility, for 2008, of straight away having EUR 10 000 more in the budget for the Palestinians. We will definitely need this and it will be particularly important for our pledging conference.
Let me also say that we are not only supporting Christians - this was mentioned by Mr Belder - but are also supporting the most vulnerable sectors of the Palestinian population, of which some, but not all, are Christian. Our criterion is need, not religion, as I mentioned before.
Let me say finally that we are very much aware of what many of you have said. We have analysed the situation. The only course is to try to come up with political solutions, while at the same time trying to mitigate the suffering as much as we can.
I have received a motion for a resolution tabled pursuant to Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow, 11 October 2007.
Written declarations (Rule 142)
in writing. - I join others in calling on Israel to fulfil its obligations under the Geneva Conventions to guarantee the flow of humanitarian aid, humanitarian assistance and essential services, such as electricity and fuel, to the Gaza Strip. Israel needs to lift the blockade of the Gaza Strip, and ensure the movement of people and goods at Rafah, in compliance with the Agreement on Movement and Access and the EU Border Assistance Mission, as well as the movement of goods at Karni. All the Union's institutions, including the Council, the High Representative for the Common Foreign and Security Policy and the Commission must face up to their full responsibility on the implementation of this Agreement.
Finally, I echo the call on Israel to guarantee the flow of financial assets to the Gaza Strip, which has been suspended since 25 September 2007, given that the lack of access to any financial assets has a serious negative impact on the economic, social and daily life of the Palestinian people.